Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 30 August 1808
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My dear Caroline:
Quincy, August 30th, 1808.

Your Apology for not having written before was accepted by your grandmother. To be attentive to our guests is not only true kindness, but true politeness: for if there is a virtue which is its own reward, hospitality is that virtue. We remember slight attentions, after we have forgotten great benefits; sweetness of temper, easiness of behaviour, and kindness of disposition, are peculiarly engaging in youth, and when found in age, adorn life’s decline. But why need I recommend these virtues to my dear girl, when she has one of the first patterns for her imitation before her in her father, whose cordial hospitality, and true politeness, are known to all who have any knowledge of him, either in the camp, the city, or the wilderness? Were it not for this, and the excellent example you have before you, for prudence, moderation, and discretion, in another character, I should fear you would become rusticated, and lose that polish, which is of some value in the polite world, and without which, I have known many a talent hidden under a bushel, instead of shedding a lustre all around.
A.A.
    Only a part of this letter is given.
